Citation Nr: 9901452	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-24 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to mustard gas exposure.

2.  Entitlement to service connection for a respiratory 
disorder due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from August 1943 to September 
1945.  He served in the European Theater during World War II 
and was awarded the Purple Heart Medal, and the European-
African-Middle Eastern Campaign Ribbon with two Bronze Stars, 
among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision issued 
by the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
a skin disorder and for a respiratory disorder resulting from 
mustard gas exposure.  The veteran perfected an appeal of 
this rating action and testified at personal hearings 
conducted at the RO in November 1995 and in a video 
conference before the undersigned in October 1998.  The case 
is now ready for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested or 
obtained.

2.  While the veteran provided credible testimony to having 
participated in "sniff testing" from vials of mustard gas 
during basic training and this testimony is somewhat 
corroborated in information provided by the Army Chemical and 
Biological Defense Command, no competent clinical evidence on 
file shows or suggests that the veteran has any disorder of 
the skin or respiratory system, both first manifested many 
years after service, as a direct result of such sniff 
testing.

3.  No competent evidence on file shows or demonstrates that 
the veteran had full-body exposure to nitrogen or sulfur 
mustard or Lewisite at any time during service for purposes 
of providing presumptive service connection for certain 
diseases in accordance with 38 C.F.R. § 3.316 (1998).

4.  A skin disorder, a respiratory disorder, and a squamous 
cell carcinoma of the lower lip were not manifested in 
service or for many years after service and are not shown by 
any competent clinical evidence on file to be related to any 
incident, injury or disease of active service including 
exposure to mustard gas in any form.


CONCLUSION OF LAW

A skin disorder, squamous cell carcinoma of the lower lip, 
and a respiratory disorder were not incurred in or aggravated 
by service nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that in accordance with 
Pearlman v. West, 11 Vet. App. 443 (1998) the veteran's 
present claim for entitlement to service connection for 
disabilities residual to mustard gas exposure is well 
grounded.  In Pearlman, the United States Court of Veterans 
Appeals (Court) held that 38 C.F.R. § 3.316, involving claims 
based on chronic effects of exposure to mustard gas, created 
a relaxed standard for well grounding such claims because 
World War II mustard gas testing was classified and records 
associated with these tests were generally unavailable.  The 
Court specifically held that, for purposes of submitting a 
well-grounded claim relating to exposure to toxic gases under 
38 C.F.R. § 3.316, the Board must assume that lay testimony 
of a veteran regarding exposure is true.  The veteran herein 
claims and has submitted sworn testimony to the effect that 
he was exposed to mustard gas during basic Army training in 
1943 in "sniff testing" and in full-body exposure in a gas 
chamber.  Accordingly, the Board finds that his claims for 
service-connected disability residual to this exposure are 
well grounded. 


FACTS

Service Records:  The service medical records do not document 
any skin or respiratory disorder due to mustard gas exposure.  
It should be noted that during development of this case the 
RO attempted to obtain any additional service personnel 
records which might have documented mustard gas exposure but 
no such records were found to be available.  The service 
medical records do show that the veteran received a right 
thigh shell fragment wound during combat in France in October 
1944.  He was hospitalized for that wound for a period of 
months and returned to duty but was subsequently 
rehospitalized in March 1945 with diagnoses of left lower 
lobe primary acute pneumonia and acute infectious hepatitis.  
The etiology of each disorder was listed as undetermined.  
Chest pain associated with pneumonia and vomiting appeared in 
March 1945.  Upon admission the veteran was noted to have 
anorexia and nausea.  However, a chest X-ray in April 1945 
was interpreted as showing normal lungs.  A gastrointestinal 
series in May 1945 was interpreted as being negative.  

However, the veteran continued to have recurrent episodes of 
cramping in the stomach after eating and he was awakened by 
pain at irregular times at night.  Psychiatric consultation 
resulted in a diagnosis of an anxiety neurosis and the 
psychiatrist recommended the veteran be transferred to a 
neuropsychiatric convalescent hospital.  The veteran was 
thereafter transferred to several hospitals with a continuing 
diagnosis of anxiety reaction, chronic, severe.  Later 
testing revealed that infectious hepatitis had resolved 
without residual.  The veteran's anxiety reaction was found 
by military authorities to have existed prior to service but 
to have been aggravated by service.  He was medically 
separated from service on the basis of his anxiety reaction.

VA Records:  Several VA examinations were conducted at VA 
facilities in Portland, Oregon, before and shortly after the 
veteran was separated from service; in February 1945, 
September 1948, and March 1951.  These examinations contain 
no complaints, findings, history or diagnosis of any form of 
skin disorder or respiratory disorder related to mustard gas 
exposure or otherwise.  The veteran's prior bout of pneumonia 
and having had colds during service were noted.  A VA social 
and industrial survey conducted in June 1946 contained no 
complaints of skin or respiratory disorders but did note that 
the veteran smoked about two packs of cigarettes daily.  

A VA examination from September 1952 again contained no 
complaints, findings, diagnosis or history of any skin or 
respiratory disorders.  At that time, examination of the 
chest revealed that breath sounds were clear and there were 
no rales or rubs and percussion note was resonant.  A VA 
examination from August 1957 did contain the veterans report 
that he had returned to his trade as a butcher for a year but 
"a rash occurred on his hands so he quit" and became a 
carpenter.  However, no other information regarding a skin 
rash of the hands was provided.

In March 1966, the veteran was admitted to a VA hospital for 
one week and the record of that hospitalization noted that 
the veteran was service connected for a gunshot wound of the 
right leg and an anxiety disorder.  However, physical 
examination was within normal limits and a chest X-ray was 
normal.  A GI series showed an esophageal hiatus hernia.  An 
EKG was within normal limits.  The diagnoses at discharge was 
sliding esophageal hiatus hernia and anxiety reaction.

Limited VA outpatient treatment records from the 1970's also 
failed to reveal any complaints, findings, treatment or 
diagnosis of any skin or respiratory disorder although 
plantar callosities of both feet were noted in 1972.  

The veteran is shown to have had onset of essential 
hypertension in the 1980's which was well maintained on 
medication compliance.  In February 1984, he was noted to 
have questionable left athlete's foot.  There is a notation 
that the veteran was seen for "seb derm" (seborrheic 
dermatitis) in July 1986, as was the fact that the veteran 
had four years of active gout of the right great toe.  
Partial hypothyroidism was also noted in July 1986.  

In April 1987, the veteran was seen in the allergy clinic 
with complaints of pressure in his head, chest congestion and 
coughing up thick phlegm in the morning.  His chest hurt when 
he swallowed, and the onset was listed as "Sunday."  Past 
medical history noted hypertension, kidney stones, gout, and 
status-post cholecystectomy.  The assessment from this 
examination was upper respiratory infection, sinusitis and a 
questionable esophageal disorder.  He was seen the following 
day when it was noted that he had an old shrapnel injury and 
currently had peripheral vascular disease.

In December 1989, the veteran was seen in a VA dermatological 
clinic and examination revealed scaly plaques or "AKs" 
(actinic keratoses) on the hands and scaly white plaques on 
the elbows and knees.  In January 1990 he was seen in the 
dermatology clinic for follow-up of seborrheic dermatitis and 
actinic keratoses and eczema.  Eczema involved the lower 
extremities and there were keratotic lesions on the dorsal 
hands.  Treatment was provided.  In March 1990, the 
seborrheic dermatitis was noted as well controlled and the 
lower extremities looked great with no eczema.  The actinic 
keratoses were moderately well controlled and medication 
would be continued.  A June 1990 dermatological notation 
indicates that the veteran had mild facial erythema/scale, 
and actinic keratoses of the face and hands.

In December 1993, the veteran first filed his claim for 
service connection for disorders of the skin and respiratory 
system on the basis of mustard gas exposure.  In June 1994, 
the Oakland RO wrote the veteran a letter explaining that the 
new VA regulation (38 C.F.R. § 3.316) authorizing presumptive 
service connection for certain disabilities due to mustard 
gas exposure required evidence of full-body exposure.  It 
clearly informed him that the claims folder lacked evidence 
of full-body exposure.  In July 1995, the RO again mailed the 
veteran a letter specifically outlining the type of evidence 
necessary to complete his application for service-connected 
disability resulting from mustard gas exposure.  It informed 
him that the best type of evidence to provide VA was 
statements from doctors who had treated him since discharge 
and evidence demonstrating that he had been treated for 
mustard gas exposure residuals.  He was asked to provide all 
information available regarding dates and places of treatment 
and any and all available information corroborating his 
claim.

In February 1994, the veteran was provided a VA examination.  
He reported that he had a career as a carpenter and retired 
in 1969 because of chronic low back pain.  It was recorded 
that he had multiple small scaling spots on the back of his 
hands and forearms with few, if any, similar lesions on his 
legs.  He also complained of breathing problems and stated 
that from September 1943 until January 1944 he was in basic 
training at Camp Adair and was exposed "at least one time per 
week to mustard gas."  When asked about his tobacco smoking 
history he stated that he "smoked very lightly, approximately 
one pack every three days for a period of about 10 years and 
then quit 30 years ago."  The respiratory examination showed 
a moderately restricted chest on inspiration and expiration, 
normal resonance and no rales.  The diagnoses included COPD 
and multiple keratoses.

Private Records:  Also on file are records of the veteran's 
care and treatment with Kaiser Permanente Medical facilities.  
In September 1959, he sought treatment for acute onset of 
chest pain.  He denied shortness of breath.  The impression 
was acute muscular spasm.  In 1960 it was noted that he had a 
lesion on the plantar surface of the right foot which had 
been present for approximately three years.  That same year, 
this lesion was referred to as a wart.  In April 1960, the 
veteran had bronchitis.  In 1962, the veteran had viral 
pharyngitis.  

In July 1972, the veteran was admitted to a Kaiser Medical 
Center with a chief complaint of chest pain.  He had been on 
vacation and had immediately gone to a doctor at that 
location and a note from this doctor stated that he had an 
episode of ventricular tachycardia.  He was told that he 
might possibly have had a heart attack and hospitalization 
was advised.  Upon admission, it was noted that other than 
recent chest pains, "he has had no other cardiorespiratory 
symptoms" and no past history of heart disease.  Examination 
of the lungs showed that they were clear to percussion and 
auscultation.  Examination of the extremities revealed no 
arthropathy or edema nor was there any notation of any 
dermatological disorder.  The impression from this one day 
admission was a probable anterior wall myocardial infarction.  

In February 1973, the veteran presented for treatment with 
symptoms of a burning sensation of the skin and the left 
subcostal area in the skin of his face.  There was also a 
burning sensation and pain in the xiphoid and subxiphoid and 
lower substernal area, worse with bending or stooping.  He 
had fluid in his mouth which was bitter.  The conclusion from 
examination was that these symptoms were caused by a hiatal 
hernia.  A chest X-ray was negative.  A GI series recheck was 
planned.  In 1980, pulmonary function studies resulted in a 
finding of mild obstructive lung disease.  Flow rates were 
considerably improved compared to a previous study of 
November 1977.  

In March 1980 these records first noted seborrheic dermatitis 
of the scalp, face, hands and arms and treatment was 
provided.  In June 1980 it was recorded that there were "AK 
like" lesions on the hands and arms.  Treatment was 
continued.  

In April 1982, the veteran was seen for a routine physical 
examination.  Under past medical history it was noted that he 
had chronic obstructive pulmonary disease and it was 
specifically reported that he smoked cigarettes for about 
25 years and stopped 12 years ago.  It was also recorded that 
he had a history of exposure to asbestos.  Under 
cardiorespiratory it was noted that he had daily cough 
productive of gray sputum in the morning with dyspnea on 
exertion.  It was also noted that he had a history of hiatus 
hernia which produced discomfort-like gas under the left 
breast an hour after meals, relieved by antacids.  
Examination of the lungs revealed somewhat diminished breath 
sounds without any rhonchi or wheezes or rales.  Extremities 
showed no edema and there was no notation of any skin 
disorder.  The impression was elevated blood pressure, rule 
out hypertension, COPD, and degenerative joint disease.  In 
December 1986, the veteran had bronchitis.  In November 1990 
it was noted that he had scalp cellulitis.  In 1996 the 
veteran underwent surgical excisions of a squamous cell 
carcinoma of the lower lip.  

More recent medical records from Kaiser Permanente from the 
mid-1990's note that the veteran had residuals from a brain 
stem stroke, controlled hypertension, COPD, peripheral 
vascular disease, degenerative joint disease, 
gastroesophageal reflux with esophagitis, stable left 
ventricular hypertrophy, and compensated hypothyroidism.  An 
examination from July 1994 noted that extremities had no 
cyanosis or edema but he did have what looked to be a chronic 
eczema over the right ankle.  Records from this same period 
also note status-post non-Q-wave anterior myocardial 
infarction, unstable angina, gout, chronic low back pain, 
history of supraventricular tachycardia in 1985, history of 
esophageal ulcer, and history of presumed brain stem 
cerebrovascular accident in December 1993.  COPD remained 
diagnosed as mild.

Contentions:  In August 1995, the veteran submitted a written 
statement reflecting his recollections of basic military 
training.  He wrote that he was exposed to mustard gas and 
several other types of poisonous gases.  "We sniffed and 
smelled all the different types of gases" to be familiarized 
with their properties.  He wrote that he was also put into 
gas chambers with the real gas at least once a week and 
sometimes twice a week using a gas mask.  He also wrote 
that he was exposed to gas attacks on marches and in field 
exercises.  He said his skin would sting and burn after being 
exposed.  He wrote that following his shell fragment wound of 
October 1944, he was shipped to a hospital in France and 
treated for "breathing problems," shrapnel wound and sinus 
problems.  He recorded the remaining medical facilities to 
which he was assigned in France, England and the United 
States and wrote that he was treated at each location for 
breathing problems and pneumonia and his shell fragment 
wound.  He said he was treated additionally for skin rash 
while assigned to Fort Lewis, Washington, prior to 
separation.

In November 1995, the veteran testified at a personal hearing 
at the RO.  He stated that he was exposed to two or three 
types of gases, including mustard gas, during service.  He 
said that his knowledge that one of the gases was mustard gas 
was from being told this fact by supervising sergeants.  He 
said that he was exposed to these gases at least once a day 
for about three weeks.  When asked whether these tests were 
conducted indoors or outdoors, he replied that "the vials" 
that they "smelled and sniffed" were outdoors.  He said these 
vials were passed among a group of men and that individuals 
would sniff the contents of the vials.  He also said that 
that training was conducted by placing people in a shed with 
a door on each side and that he would go in one side and out 
the other.  Fumes in the gas chamber were very foggy and they 
used gas masks.  He said that immediate symptoms from chamber 
testing was a burning, stinging sensation of the skin and 
that these symptoms continued until you showered.  He said 
that during service he broke out with a rash under his chin 
and he also stated that "these here" started since "probably 
1955."  The veteran was then referring to skin disorders 
which he had at present during the hearing.  When asked when 
he was initially diagnosed with COPD the veteran said 
"probably shortly after I [came] out of the service."  He 
pointed out that he was then treated by a Dr. Anderson in 
Oregon for "stomach and breathing problems," but that this 
physician had probably passed away since he was an elderly 
man at the time. He said that he had breathing problems ever 
since service which continued until present.  He also said 
that his skin condition, including itching and burning 
sensations, was also chronic since service.

In October 1998, the veteran testified at a video conference 
hearing at the Oakland RO before the undersigned.  At that 
time, he stated that two years after service he had seen a 
Dr. Fryer(?) in Oregon who provided him some antibiotics for 
his breathing problem which he said involved shortness of 
breath and irritation of the lungs and throat.  He said the 
doctor told him that he had chronic bronchitis "plus the 
pneumonia."  And that the doctor told him that these problems 
"could be" related to active military service.  When asked 
whether he had any of Dr. Fry's(?) records, the veteran 
stated he did not and that they were probably not available 
since the doctor had been an elderly man at the time of 
treatment in the 1940's and was probably deceased by now.  He 
said that he was not aware of having a breathing problem 
immediately after chemical agent training.  He also stated 
that he had chronic breathing problems and skin problems 
since the time of the chemical training.  When asked whether 
he sought medical treatment for skin irritation following 
this training, he said that he told his sergeant but that the 
sergeant said it would go away and that he did not report to 
any medical doctor.  When asked why he never reported for 
medical treatment, the veteran stated that it was because 
they were being moved around so much in the service he did 
not have the time.  He said that shortly after service he 
sought treatment for skin problems at VA medical facilities 
in Portland, Oregon, where they gave him a salve to put on 
his skin.  He said he was told that his skin condition "was 
probably due to service-connected, yes.  But they didnt say 
what."  He said that he had been using topical cream ever 
since he was initially provided this at the Portland VA 
Hospital in about 1946.  He said that over the years the 
doctors had told him that this "could be" due to exposure to 
chemical warfare agents.  When asked how it was that he was 
certain that gas testing included mustard gas, the veteran 
reported that he was told that it was mustard gas.

Aberdeen Proving Ground:  In February 1996, in response to a 
request for information by the RO, the Army Chemical and 
Biological Defense Command submitted an informational letter 
for consideration.  The letter initially stated that their 
department did not have any records of this veteran or his 
unit.  Information was provided for assistance but not as 
confirmation.  The letter indicated that gas chamber 
training, routinely provided to soldiers during basic 
training, used tear gas or chlorine, not mustard gas.  It was 
part of the exercise to have troops enter the chamber and 
remove their mask or lift it away from their face so they 
could experience the effects.  Tear gas and chlorine in some 
individuals could cause a slight skin irritation, nausea 
and/or vomiting.  During gas chamber training, soldiers "may 
have entered the gas chamber as many as four times during one 
training period."  In direct response to the veteran's 
testimony regarding sniff testing, the Army Department wrote 
that this was likely referring to another standard training 
exercise performed during World War II to familiarize 
soldiers with the odor of various hazardous gases.  One type 
of testing included seven 4-ounce wide-mouth glass bottles 
filled with samples of test agents including mustard gas and 
Lewisite.  The proper method of detecting the odor of 
chemical agents was to take a moderately full breath 
immediately before opening the sample bottle and, upon 
opening, to keep the face away from the bottle, to hold the 
open bottle about 10 inches from the nose and use the right 
hand to fan the fumes toward the nose.  Air was to be sniffed 
and deep inhalation of the gas was to be avoided.  This 
report also stated that there was no danger associated with 
identifying chemical agents prepared in this way.  

Finally, the Army Department wrote that while surprise gas 
attacks were used as part of the curriculum at some 
installations, these surprise attacks did not use mustard 
agent but rather tear gas or a similar type gas made from 
molasses and water.  The Army Department also wrote that both 
tear gas and chlorine had been known to cause a mild skin 
rash to people with sensitive skin which would vary from 
tingling or burning to a rash.  A reaction was more probable 
in areas of high heat and humidity but not limited to those 
areas.  This was one of the reasons for requiring showers 
after gas chamber exercises using chlorine.


Law and Regulation

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
line of duty during active service.  38 U.S.C.A. § 1110.  
Additionally, service connection for certain listed diseases 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when a diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that evidence pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

According to a newer regulation made effective in 1992 and 
amended in 1994, exposure to certain specified vesicant 
agents during active military service under the circumstances 
described below, together with the subsequent development of 
any of the indicated conditions is sufficient to establish 
service connection for that condition; (1) Full-body exposure 
to nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers:  Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin.  (2)  Full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease.  Service connection will not be 
established under this section if the claimed condition is 
due to the veteran's own willful misconduct or there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316.  

Analysis

As noted above, the veteran's claim for service connection 
for disability residual to mustard gas exposure is well 
grounded.  See Pearlman v. West, 11 Vet. App. 443.  In 
determining that the appellant's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.  The Board must account 
for the evidence which it finds to be persuasive or 
unpersuasive, analyze the credibility and probative value of 
all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet.App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet.App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet.App. 461, 465 (1992); Simon v. Derwinski, 2 
Vet.App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet.App. 
164, 169 (1991).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  An expressed recognition of the 
difficulties of remembering specific dates or events that 
happened long ago would also be pertinent.  Although 
credibility is often determined by the demeanor of a witness, 
a document may also be credible evidence.  The Court in 
Savage noted that in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

The veteran has submitted competent clinical evidence which 
shows that he has received confirmed diagnoses of COPD and a 
squamous cell carcinoma of the skin located on the lower lip 
which was surgically removed.  These are diseases for which 
presumptive service connection may be allowed in accordance 
with 38 U.S.C.A. § 3.316(a)(1) and (2).  However, excepting 
the lower lip carcinoma, no skin disorder identified in the 
clinical records on file, including seborrheic dermatitis, 
actinic keratoses, eczema, cellulitis, or athletes foot, is 
listed as a skin disorder warranting presumptive service 
connection under this regulation.  Keratitis, a presumptive 
disorder listed in the regulation, is an inflammation of the 
cornea of the eye.  

Board finds that service connection is not warranted on a 
presumptive basis in accordance with 38 U.S.C.A. § 3.316 
because a clear preponderance of the evidence on file is 
against a finding that the veteran had "full-body exposure" 
to nitrogen or sulfur mustard or Lewisite at any time during 
active service including his basic training at Camp Adair, 
Oregon.  The only evidence on file of full body exposure 
consists of the veteran's testimony and contentions.  It was 
his testimony at two personal hearings that he was told he 
was exposed to mustard gas by supervising NCO's.  The Board 
finds the veteran's assertion of exposure to mustard gas by 
"sniff testing" to be credible and, in fact, somewhat 
corroborated by the Army Chemical and Biological Defense 
Command letter.  However, the Board does not find the 
veteran's assertion of full-body exposure to mustard gas to 
be supported by official military records or to be of 
significant probative value.

The February 1996 Army Chemical and Biological Defense 
Command letter specifically stated that routine gas chamber 
training provided during basic training used only tear gas or 
chlorine.  Full-body exposure to tear gas or chlorine does 
not invoke the applicable presumptions in 38 C.F.R. § 3.316.  
It is clear that full-body exposure gas chamber testing was 
not routinely performed in Army basic training using mustard 
gas and the Army had no records confirming that this veteran 
or his unit was ever exposed to nitrogen or sulfur mustard or 
Lewisite during basic training.  His claim as to such 
exposure could not be confirmed.  The veterans likely 
exposure to tear gas or chlorine (or both) in full body gas 
chamber testing is supported by the veteran's own statements 
of having done so while using a gas mask, which is also noted 
in the Army letter.  Furthermore, his immediate reported 
symptoms of stinging and burning skin after exposure is 
consistent with the Army letter verification that both tear 
gas and chlorine caused a mild skin rash in people with 
sensitive skin and that this was the reason for showers after 
gas chamber exercises using chlorine.  The veteran himself 
indicated that showers were provided after gas chamber 
testing.  Additionally, the Army letter also pointed out that 
the veteran's statement of having undergone surprise gas 
attacks would not have exposed him to mustard agent because 
mustard gas was simply not used in such a form during basic 
military training.  The Army did point out that surprise gas 
attacks were routinely performed using tear gas or a look-
alike gas such as "MR" which was a mixture of molasses and 
water.  The veterans assertion of having undergone surprise 
mustard gas attacks in basic training strains credulity.  

In his February 1994 VA examination for respiratory diseases, 
the veteran reported that he was exposed "at least one time 
per week" to mustard gas.  In his November 1995 hearing at 
the RO, the veteran stated that he was exposed to mustard gas 
at least once a day for about three weeks.  In his August 
1995 written statement, the veteran described sniff testing 
and also stated that he was placed in the gas chambers with 
"the real gas at least once a week and sometimes twice a 
week...." Other aspects of credibility (or ability to 
accurately recollect) will be discussed below but the Board 
does find that the veteran's inconsistent accounts of the 
numbers and frequency of gas chamber training clearly reflect 
the difficulties of remembering specific events that happened 
long ago.  Accordingly, the Board finds that a clear 
preponderance of the evidence is against the veteran's sole, 
unsubstantiated somewhat incredible assertion that he did in 
fact receive full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active service.  That being the case, 
service connection on a presumptive basis for a respiratory 
disorder or squamous cell carcinoma of the lower lip in 
accordance with 38 C.F.R. § 3.316 is not warranted.

However, in statements and testimony, the veteran also has 
argued that he was exposed to mustard gas by sniff testing 
during basic military training.  The sniff testing described 
by the veteran and as corroborated by the Army letter is 
itself entirely credible.  However, that sniff testing as 
described by the veteran and as explained in the Army letter 
does not involve what the Board would view as "full-body 
exposure" to the vesicant agents.  Pursuant to the veteran's 
own testimony and statements and the Army letter, such 
testing was performed outdoors where vials or containers of 
certain vesicant agents, apparently including mustard gas, 
were opened and sniffed for identification purposes.  The 
veteran indicated that sample vials of various gases were 
opened and sniffed.  Under these circumstances, the 
presumptive basis for service connection for squamous cell 
carcinoma and a respiratory disorder would not be warranted 
in accordance with the governing regulation since sniff 
testing from a vial in an outdoor location cannot under any 
reasonable reading be found to be equivalent to "full-body 
exposure" as described in that regulation.  Conceding sniff 
test exposure does not result in a presumptive allowance of 
service connection for the veteran's claimed disorders. 

In his written statements and testimony, the veteran has also 
clearly stated that he incurred skin and respiratory 
disorders as a direct result of his exposure to mustard gas 
during service and that these have been chronic disabilities 
ever since service.  This aspect of the veteran's claim along 
with his credible allegation of sniff testing of mustard gas 
must be decided in accordance with the usual rules for 
service connection at 38 C.F.R. § 3.303(b) and (d).

The only evidence supporting the veteran's contention that he 
manifested skin and respiratory disorders in service which 
have been chronic ever since that time consists of the 
veteran's own assertion.  This assertion is overcome by the 
clear preponderance of the clinical evidence on file.  
Moreover, this evidence makes the veteran's assertion as to 
chronic disability less than entirely credible.  

The service medical records do not show a finding or 
diagnosis of any chronic skin or respiratory disorder.  The 
veteran is shown to have had a bout of pneumonia which 
occurred in conjunction with acute, infectious hepatitis 
during service.  When asked during his October 1998 hearing 
why if he experienced a chronic skin disorder he did not seek 
any treatment for it during military service, the veteran 
responded that he did not do so because he was being moved 
around so much he did not have the time.  In light of the 
fact that the veteran did in fact receive a considerable 
amount of medical treatment during active service, this 
statement lacks credibility.  While the veteran has written 
and testified that following his shell fragment wound, he 
received treatment at multiple medical facilities both in 
Europe and in the United States both for his shell fragment 
wound and for respiratory and skin disorders, the clinical 
evidence on file does not show treatment, finding or 
diagnoses of any chronic skin or respiratory disorders at 
these facilities.  While the veteran did experience chest 
pain, the etiological origin of such pain during service was 
clearly associated with the veteran's anxiety neurosis (for 
which he is already service connected) together with 
associated GI upset, nausea and vomiting. Chest X-rays from 
service were interpreted as being normal.

In testimony at the November 1995 RO hearing, the veteran 
indicated that shortly after he came out of service he was 
treated by a "Dr. Anderson" in Corvalis, Oregon, for stomach 
and breathing problems.  However, the veteran indicated that 
Dr. Anderson was an elderly man at the time and he had likely 
passed away and there was no indication that any of his 
records might presently be available.  In more recent 
testimony at the October 1998 hearing, the veteran testified 
that about two years after service he was treated by a 
"Dr. Fryer" also in Corvalis, Oregon, for a breathing problem 
but no records from Dr. Fryer would be available because this 
doctor was an elderly man at the time and had probably long 
since passed away. 

In his October 1998 hearing, the veteran testified that 
shortly after service he sought treatment with the VA 
Hospital in Portland, Oregon, where he was provided some 
salve to put on his skin.  He said health care providers 
"said it was probably due to service-connected, yes.  But 
they didn't say what."  He said health care providers said it 
"might be" service connected.  While a review of the claims 
folder does show that the veteran was initially seen by VA 
physicians in Portland, records of these examinations and a 
social service survey make no reference to a skin (or 
respiratory) disorder of any type.  A Portland VA examination 
from February 1945 (during service) noted no skin or 
respiratory disorder.  The respiratory system was reported as 
normal.  The same is true for a Portland VA examination 
conducted several years later in September 1948.  There was 
no skin disorder noted and the respiratory system was 
recorded as normal.  The same was true for another VA 
examination conducted in San Francisco in September 1952. 

The clinical evidence on file clearly does not show any 
complaint, finding, diagnosis or treatment for a chronic skin 
or respiratory disorder at any time in the 1940's, 1950's, or 
1960's.  It appears that the earliest clinically documented 
respiratory problems occurred in the 1970's and 
dermatological disorders in the 1980s, many years after the 
veteran was separated from service and there is simply no 
competent, clinical evidence which shows or even suggests 
that the remote onset of those disorders was in any way 
related to any incident, injury or disease of active service, 
including exposure to any vesicant agents, including mustard 
gas.  

While the veteran is certainly competent to report an onset 
and physical description of symptoms he lacks the requisite 
medical expertise necessary to provide a medical opinion or 
conclusion that any particular symptom resulted from a 
particular medical cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Moreover, in light of the 
fact that there is a quantity of competent clinical records 
covering the span of decades since the veteran was separated 
from service, and in light of the absence of any indication 
of chronic skin or respiratory problems documented therein 
from soon after service for several decades, the veteran's 
assertion of having had chronic symptoms during that period 
is less than entirely credible.  

In this regard, the Board also notes that records created 
during service recorded that the veteran smoked 2 to 
2 1/2 packs of cigarettes per day.  An April 1982 report of 
physical examination from Kaiser Permanente noted that the 
veteran had chronic obstructive pulmonary disease.  
Immediately thereafter, this record recorded that the veteran 
had smoked cigarettes for about 25 years and had stopped 
12 years ago.  It was also noted that he had a history of 
exposure to asbestos.  This statement of tobacco use history 
is different from statements provided by the veteran made in 
conjunction with his present claim.  When asked about his 
smoking history by the VA physician conducting the February 
1994 VA examination for respiratory disease, the veteran 
reported that he smoked "very lightly, approximately 1 pack 
every 3 days for a period of about 10 years and then quit 
30 years ago." 

The only evidence on file connecting any incident or injury 
of service including the veteran's sniff testing of mustard 
gas during basic training in 1943 with any present disability 
including COPD or the past squamous cell carcinoma of the 
lower lip is the veteran's assertion that it is so.  Clearly, 
he lacks the requisite medical expertise to provide such a 
diagnosis or determination of etiology.  When discussing his 
skin problems during his November 1995 hearing, the veteran 
said he had a rash under his chin during service and then 
also said "I'm sure these here started here since probably 
1955."  This statement would place the onset of a 
dermatological problem 10 years after the veteran was 
separated from service.  While the veteran is shown to have 
had periodic bouts of bronchitis, colds or viral pharyngitis 
after service and before the documented onset of COPD, these 
episodes are shown to have been acute and transitory and 
unrelated to service.  

During the October 1998 hearing, the veteran stated, directly 
in response to questions by his representative, that 
Dr. Fryer, the doctor he saw shortly after service, told him 
that his problems with pneumonia and bronchitis "could be" 
related to some (unspecified) incident of service.  He also 
stated that health care providers at the Portland VA Medical 
Center told him shortly after service that his skin condition 
"was probably due to service-connected, yes, but they didn't 
say what."  He related they said it "might be" service 
connected due to the pigment of the skin.  Finally, again in 
direct response to a question of the representative, the 
veteran reported that over the years (unspecified) doctors 
had told him that his skin problems "could be" due to 
exposure to chemical warfare agents.

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court held 
that VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of evidence necessary to be submitted 
with a VA benefits claim.  The Board finds that the RO has 
advised the claimant of evidence which would be helpful in 
this case.  It specifically did so in letters it posted to 
the veteran in June 1994 and again in July 1995.  The first 
letter indicated that there was inadequate evidence 
demonstrating full-body exposure to mustard gas for 
presumptive service connection purposes, and the second 
letter specifically requested the veteran to provide 
statements from doctors who had treated him since discharge 
for symptoms related to mustard gas exposure.  Additionally, 
the multiple statements of the case issued in this case noted 
a lack of medical evidence relating any current disability to 
mustard gas exposure.  In this regard, the Board finds that 
the veteran has been clearly advised of the evidence 
necessary to complete his application.

Additionally, doctors purported verbal statements, as 
identified by the veteran, that certain disabilities "could 
be" or "might be" related to mustard gas are themselves too 
speculative to be considered as competent medical evidence 
supporting his claim.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In Warren v. Brown, 6 Vet. App. 4 (1993), the Court 
found that an appellants statement about what a doctor told 
the lay claimant did not constitute competent medical 
evidence.  The Board has not been informed of any 
specifically identifiable medical records which would 
affirmatively support the veteran's claim.  The Board has not 
been informed of any competent clinician who has a specific 
opinion, based on review of the relevant evidence, that 
supports the veteran's current application.

Accordingly, and for these enumerated reasons and bases, the 
veteran's claims for entitlement to service connection for 
skin and respiratory disorders resulting from exposure to 
mustard gas in service must be denied.  A preponderance of 
the evidence is against the veteran's assertion that he had 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during service.  The competent clinical evidence on file from 
service and for several decades thereafter does not show the 
onset of any chronic skin or respiratory disorders.  
Respiratory and skin disorders and squamous cell carcinoma of 
the lip, first manifested decades after service, are not 
shown by any competent clinical evidence on file to be 
related to any incident, injury or disease of active service, 
including the credible occurrence of sniff testing of mustard 
gas, which did not constitute full-body exposure.  Without 
full-body exposure to specified vesicant agents demonstrated, 
the veteran may not avail himself of the presumptive 
provisions provided for certain disorders in 38 C.F.R. 
§ 3.316.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316.


ORDER

Entitlement to service connection for a respiratory disorder, 
including COPD, is denied.

Entitlement to service connection for a skin disorder, 
including squamous cell carcinoma of the skin, is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
